 

Exhibit 10.2

 

Free English translation of Spanish language document

 





[tlogo.jpg]

GUNVOR COLOMBIA SAS

Avenida 82 No. 12-18, Oficina 401 Bogotá, Colombia

Phone +57-1 - 6227978 / 6364768

 

Dated on the 25th of November of 2014

 

ADDENDUM NO. 3 TO THE COSTAYACO CRUDE OIL SALE AND PURCHASE AGREEMENT

 

This Addendum (hereinafter the “Addendum”) to the Agreement (as defined below)
is entered into on the 25th of November of 2014 by and between PETROLIFERA
PETROLEUM (COLOMBIA) LIMITED, a limited liability company organized under the
laws of Caiman Islands, acting through its duly registered branch office
(hereinafter the “VENDOR”), jointly represented by Adrian Coral Pantoja,
identified with Colombian I. D. No. 79.301.050 and Alejandra Escobar Herrera,
identified with Colombian I. D. No. 52.646.943, duly authorized to enter into
this Addendum according to the Certificate of Existence and Incumbency issued by
the Chamber of Commerce attached hereto, and GUNVOR COLOMBIA CI SAS, a company
organized under the laws of the Republic of Colombia (hereinafter the “BUYER”),
represented by Jaime Alejandro Hoyos Juliao, identified with Colombian I. D. No.
80.082.474, duly authorized to enter into this Addendum according to the written
vote dated on the 30th of November of 2012 of the sole partner of Gunvor SAS,
attached hereto. The SELLER and the BUYER will be individually called the
“PARTY”, and collectively “PARTIES.

 

WITNESSETH:

 

1.WHEREAS on the third day (3rd) of December of 2012 the PARTIES entered into a
crude oil sale and purchase agreement (hereinafter the “Agreement”).

 

2.WHEREAS on the twenty second day of November of year 2013 the PARTIES signed
an addendum (Addendum No. 1) to extend the term of the Contract for one (1)
further year, as from the expiration of the term initially agreed.

 

3.WHEREAS on the seventh (7th) of October of 2014 the PARTIES, signed an
addendum (Addendum No. No. 2) amending Clause 5 of the Contract.

 

 

 

 

ADDENDUM NO. 3 TO THE COSTAYACO CRUDE OIL SALE AND PURCHASE AGREEMENT

 

4.WHEREAS the PARTIES are interested in extending the term of the Agreement for
an additional term of one (1) year, as from the expiration of the term agreed.

 

THEREFORE, in consideration to the premises and mutual representations,
warranties, covenants, agreements and commitments established in this Addendum
or referred to in it, the PARTIES agree to amend this Agreement as follows:

 

CLAUSES

 

FIRST. The PARTIES agree to renew the term of the agreement for one further
year, fully amending the Second Clause of the Agreement, which shall read as
follows:

 

“2. TERM

 

The term of this Agreement will be of three (3) years as from the third (3rd) of
December of year two thousand and twelve (2.012). The PARTIES may renew the term
of the agreement for a further year, executing an addendum at any time before
the expiration of the initial term.”

 

SECOND. With the exception of the agreements of this document, all other clauses
of the Agreement will remain in force in the same terms in which they are
currently agreed.

 

In witness whereof the PARTIES sign this document in Bogotá D. C., on the 25th
of November of 2014, in two (2) identical counterparts destined to each one of
the PARTIES.

 

THE SELLER: PETROLIFERA PETROLEUM (COLOMBIA) LIMITED

 

/s/ Adrian Coral Pantoja /s/ Alejandra Escobar Herrera Adrian Coral Pantoja
Alejandra Escobar Herrera Legal Representative Alternate Legal Representative

 

THE BUYER: GUNVOR COLOMBIA SAS       /s/ Jaime Alejandro Hoyos Juliao   Jaime
Alejandro Hoyos Juliao   Legal Representative  

 

Page 2 of 2

 

 